Order, Surrogate’s Court, New York County (Renee Roth, S.), entered February 8, 1994, which denied the motion by executor Morton J. Leben for summary judgment dismissing the objections of the two residuary beneficiaries, unanimously affirmed, without costs.
The standing of both Lila Benjamin and Harriet Rasch, as persons beneficially interested in the estate, is clear (SCPA 2210 [7]; Matter of Andrews, 104 App Div 460). Although appellant and one of the beneficiaries, Benjamin, are co-executors, appellant was the only one to be actively involved in concluding the affairs of the estate. He cannot now avoid an examination into the account that he prepared by relying upon a lack of adequate participation by Benjamin, a participation which he does not appear to have solicited or encouraged, and then declaring that the other principal beneficiary was united in interest with Benjamin. The beneficiaries of the *255estate are not estopped from raising objections to the account, and, therefore, the Surrogate properly denied the motion for summary judgment.
We have considered appellant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.